DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on June 13, 2022 is acknowledged and has been entered.  Claims 111-113 and 130 are amended. Claims 1-110 and 128 are canceled.  Claims 111-127 and 129-130 are pending. 
Claims 111-127 and 129-130 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection is made NON-FINAL.

New Grounds of Rejection 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 111-114, 116, 118-127 and 129-130 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (J of Virol Methods, 2017, 247, 14-21).
With regard to claim 111, Lim teaches a method of quantifying a nucleic acid target in a sample, the method comprising: 
(a) providing a mixture comprising: 
i. a plurality of nucleic acid molecules derived from, and/or corresponding with, said nucleic acid target; and ii. a plurality of oligonucleotide probes, each of which corresponds to a different region of said nucleic acid target (Figure 1 and Supplementary Table 1, where the primers and plurality of probes are provided; p. 15, “2.3 Sample encapsulation and droplet PCR” heading, where the bacterial samples are mixed with primers and probes and then encapsulated into droplets); 
(b) partitioning said mixture into a plurality of partitions (Figure 1 and Supplementary Table 1, where the primers and plurality of probes are provided; p. 15, “2.3 Sample encapsulation and droplet PCR” heading, where the bacterial samples are mixed with primers and probes and then encapsulated into droplets); 
(c) generating a plurality of signals in said plurality of partitions, wherein said plurality of signals are detectable in one color channel, and wherein at least one signal of said plurality of signals corresponds with a unique combination of two or more of said plurality of nucleic acid molecules in a partition of said plurality of partitions (Figure 1, where the process is depicted; Figure 3, where signals are detected); 
(d) detecting from multiple partitions of said plurality of partitions said plurality of signals in said color channel (Figure 1, where the process is depicted; Figure 3, where signals are detected); and 
(e) based on said detecting, quantifying said nucleic acid target in said sample, wherein said method is performed without determining a number of partitions comprising a nucleic acid sequence corresponding to said nucleic acid target. (Figure 4, where the target is detected and quantified).  
With regard to claim 112, Lim teaches a method of claim 111, wherein at least a portion of said plurality of signals is generated by said plurality of oligonucleotide probes (Figure 1 and Supplementary Table 1, where the primers and plurality of probes are provided; p. 15, “2.3 Sample encapsulation and droplet PCR” heading, where the bacterial samples are mixed with primers and probes and then encapsulated into droplets).  
With regard to claim 113, Lim teaches a method of claim 111, wherein said sample further comprises (iii) an additional plurality of nucleic acid molecules derived from, and/or corresponding with, an additional nucleic acid target and (iv) an additional plurality of oligonucleotide probes, each of which corresponds to a different region of said additional nucleic acid target (Figure 1 and Supplementary Table 1, where the primers and plurality of probes are provided; p. 15, “2.3 Sample encapsulation and droplet PCR” heading, where the bacterial samples are mixed with primers and probes and then encapsulated into droplets; note that multiple target specific probes are provided in Supplementary Table 1).  
With regard to claim 114, Lim teaches a method of claim 113, wherein at least a portion of said plurality of signals is generated by said plurality of oligonucleotide probes and said additional plurality of oligonucleotide probes (Figure 1 and Supplementary Table 1, where the primers and plurality of probes are provided; p. 15, “2.3 Sample encapsulation and droplet PCR” heading, where the bacterial samples are mixed with primers and probes and then encapsulated into droplets; note that multiple target specific probes are provided in Supplementary Table 1).  
With regard to claim 116, Lim teaches a method of claim 111, wherein said nucleic acid target is a chromosome (Figure 1 and p 15, “2.3 Sample encapsulation and droplet PCR” heading, where the target is a bacterial genome).  
With regard to claim 118, Lim teaches a method of claim 111, wherein (c) comprises amplifying said plurality of nucleic acid molecules, thereby generating said plurality of signals (Figure 1 and Supplementary Table 1, where the primers and plurality of probes are provided; p. 15, “2.3 Sample encapsulation and droplet PCR” heading, where the bacterial samples are mixed with primers and probes and then encapsulated into droplets; note that multiple target specific probes are provided in Supplementary Table 1).  
With regard to claim 119, Lim teaches a method of claim 118, wherein said amplifying degrades said plurality of oligonucleotide probes, thereby generating said plurality of signals (Figure 1 and Supplementary Table 1, where the primers and plurality of probes are provided; p. 15, “2.3 Sample encapsulation and droplet PCR” heading, where the bacterial samples are mixed with primers and probes and then encapsulated into droplets; note that multiple target specific probes are provided in Supplementary Table 1).  
With regard to claim 120, Lim teaches a method of claim 111, wherein said plurality of signals is a plurality of fluorescent signals or a plurality of chemiluminescent signals (Figure 1 and Supplementary Table 1, where the primers and plurality of probes are provided; p. 15, “2.3 Sample encapsulation and droplet PCR” heading, where the bacterial samples are mixed with primers and probes and then encapsulated into droplets; note that multiple target specific probes are provided in Supplementary Table 1).  
With regard to claim 121, Lim teaches a method of claim 111, wherein said plurality of oligonucleotide probes each bind to a different region of said nucleic acid target (Figure 1 and Supplementary Table 1, where the primers and plurality of probes are provided; p. 15, “2.3 Sample encapsulation and droplet PCR” heading, where the bacterial samples are mixed with primers and probes and then encapsulated into droplets; note that multiple target specific probes are provided in Supplementary Table 1).  
With regard to claim 122, Lim teaches a method of claim 111, wherein said at least one of said plurality of signals uniquely corresponds with a presence of exactly two of said plurality of nucleic acid molecules in said partition (Figure 1 and Supplementary Table 1, where the primers and plurality of probes are provided; p. 15, “2.3 Sample encapsulation and droplet PCR” heading, where the bacterial samples are mixed with primers and probes and then encapsulated into droplets; note that multiple target specific probes are provided in Supplementary Table 1).  
With regard to claim 123, Lim teaches a method of claim 111, wherein at least one signal of said plurality of signals corresponds with two or more unique combinations of said plurality of nucleic acid molecules (Figure 1 and Supplementary Table 1, where the primers and plurality of probes are provided; p. 15, “2.3 Sample encapsulation and droplet PCR” heading, where the bacterial samples are mixed with primers and probes and then encapsulated into droplets; note that multiple target specific probes are provided in Supplementary Table 1).  
With regard to claim 124, Lim teaches a method of claim 123, wherein said at least one signal of said plurality of signals (A) corresponds with a presence of one of said plurality of nucleic acid molecules and (B) corresponds with a presence of two of said plurality of nucleic acid molecules (Figure 1 and Supplementary Table 1, where the primers and plurality of probes are provided; p. 15, “2.3 Sample encapsulation and droplet PCR” heading, where the bacterial samples are mixed with primers and probes and then encapsulated into droplets; note that multiple target specific probes are provided in Supplementary Table 1).  
With regard to claim 125, Lim teaches a method of claim 111, further comprising, based on said detecting, determining for each partition of said plurality of partitions a probability that one or more nucleic acid molecule(s) of said plurality of nucleic acid molecules is present in said partition, thereby generating a plurality of probabilities (Figures 1, 3 and 4, where the detection process is depicted and detection occurs).  
With regard to claim 126, Lim teaches a method of claim 125, wherein the quantifying said target nucleic acid molecules in said sample is based on a function of said plurality of probabilities (Figures 1, 3 and 4, where the detection process is depicted and detection occurs).  
With regard to claim 127, Lim teaches a method of claim 126, wherein said method is performed without determining a number of nucleic acid molecules in any individual member of said plurality of partitions (Figures 1, 3 and 4, where the detection process is depicted and detection occurs).  
With regard to claim 129, Lim teaches a method of claim 126, wherein said function is a sum (Figures 1, 3 and 4, where the detection process is depicted and detection occurs and where there is no counting of partitions).  
With regard to claim 130, Lim teaches a method of claim 1, wherein the method is performed without determining a number of partitions which comprise two or more of said plurality of nucleic acid molecules (Figures 1, 3 and 4, where the detection process is depicted and detection occurs and where there is no counting of partitions).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 115-117 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (J of Virol Methods, 2017, 247, 14-21) as applied over claims 111-114, 116, 118-127 and 129-130 above and further in view of Hindson et al. (Anal. Chem, 2011, 83:8604-8610).
While Lim teaches a method of claims 111-114, 116, 118-127 and 129-130 as recited above, Lim does not specifically teach the sample includes blood or that the target is a specific human chromosome.
With regard to claim 115, Hindson teaches a method of claim 111, wherein said sample comprises blood or plasma (p 8609, col. 1 “Quantitaion of Cell-Free Fetal and Total DNA in Maternal plasma” heading, where the sample is whole blood).  
With regard to claim 116, Hindson teaches a method of claim 111, wherein said nucleic acid target is a chromosome (Figure 2, where copy number determination is made for multiple loci and including chromosome X).  
With regard to claim 117, Hindson teaches a method of claim 116, wherein said chromosome is chromosome 21, chromosome 18, chromosome 15, chromosome 13, an X chromosome, or a Y chromosome (Figure 2, where copy number determination is made for multiple loci and including chromosome X).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Lim to incorporate the detection of specific chromsomes as taught by Hindson to arrive at the claimed invention with a reasonable expectation for success.  Hindson teaches “Seven HapMap samples were screened for CNVs for three target genes. Each ddPCR reaction contained duplex TaqMan assay reagents for the target and reference genes. For MRGPRX1, the copy number states from 1 up to 6 were completely resolved from the results of a single well for each sample (Figure 2a). Lower CNV states for CYP2D6 and Chromosome X were also easily resolved, as shown. For 13 HapMap samples, our system estimated the copy number of CCL3L1, a gene associated with HIV-1/AIDS susceptibility18 (Figure 2b)”.  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Lim to incorporate the detection of specific chromsomes as taught by Hindson to arrive at the claimed invention with a reasonable expectation for success.



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McDermott et al, Anal Chem, 2013, 85, 11619-11627, IDS reference).

Response to Arguments
Applicant’s arguments with respect to claim(s) 111-127 and 129-130 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 111 was amended to incorporate the limitations of claim 128 and a new ground of rejection has been applied against the claims as amended.

Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



.